J-A07014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ROBERT LONG                           :
                                       :
                   Appellant           :   No. 1184 EDA 2021

       Appeal from the Judgment of Sentence Entered July 14, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0000909-2019

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ROBERT LONG                           :
                                       :
                   Appellant           :   No. 1185 EDA 2021

       Appeal from the Judgment of Sentence Entered July 14, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0000910-2019

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ROBERT LONG                           :
                                       :
                   Appellant           :   No. 1186 EDA 2021

       Appeal from the Judgment of Sentence Entered July 14, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0000911-2019

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-A07014-22


                                                  :
                v.                                :
                                                  :
                                                  :
    ROBERT LONG                                   :
                                                  :
                       Appellant                  :   No. 1187 EDA 2021

          Appeal from the Judgment of Sentence Entered July 14, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0000912-2019


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                                       FILED MAY 24, 2022

       Appellant, Robert Long, appeals from the July 14, 2020 Judgment of

Sentence of an aggregate 25 to 50 years’ incarceration following his open

guilty plea to four counts of Third-Degree Murder, two counts of Robbery, and

one count each of Criminal Conspiracy to Commit Robbery, and Possession of

an Instrument of Crime (“PIC”).                Appellant challenges the discretionary

aspects of his sentence. We affirm.

       The relevant facts and procedural history are as follows.                 The

Commonwealth charged Appellant at four separate dockets with the above

crimes1 after he and two other men conspired to stage a drug transaction for

the purpose of robbing one of the four victims and one of the men shot and

killed the victims. On January 2, 2020, Appellant entered an open guilty plea

to the charges. The trial court deferred sentencing pending preparation of

pre-sentence investigation (“PSI”) and mental health reports.
____________________________________________


1 The Commonwealth also charged Appellant with an additional count of
Robbery.

                                           -2-
J-A07014-22



      Following the court’s consideration of the reports, on July 14, 2020, it

sentenced Appellant to three concurrent terms of 10 to 20 years’ incarceration

for three of his Murder convictions, a consecutive term of 10 to 20 years’

incarceration for his remaining Murder conviction, a concurrent term of 10 to

20 years’ incarceration for his Conspiracy to Commit Robbery conviction, and

a consecutive term of 5 to 10 years’ incarceration for one of his Robbery

convictions.   The court imposed no further penalty on the remaining

convictions.

      On July 24, 2020, Appellant filed a Motion for Reconsideration of

Sentence in which he conceded that the court imposed a sentence within the

guidelines but asserted that it was excessive in light of the mitigating

circumstances, including Appellant’s expression of remorse, his acceptance of

responsibility, and his character. Motion, 7/24/20, at ¶¶ 3, 8-12. He also

claimed the sentence was excessive because it exceeded the Commonwealth’s

sentencing recommendation of 20 to 40 years’ incarceration, was arbitrary,

and strictly punitive. Id. at ¶¶ 5-6. On August 21, 2020, the court denied

Appellant’s Motion.   The court also permitted Appellant’s plea counsel to

withdraw. However, no new counsel was appointed, and Appellant did not

timely appeal from his Judgment of Sentence.

      Appellant successfully petitioned for reinstatement of his direct appeal

rights, and, on June 15, 2021, filed this appeal wherein he raises the following

question for our review:




                                     -3-
J-A07014-22


      [Whether t]he court erred in that its sentence was arbitrarily
      imposed, and its upward departure from the Commonwealth’s
      recommendation was strictly punitive, without any additional
      benefit to the pursuit of justice or without consideration of
      Appellant’s individual characteristics or rehabilitative needs[?]

Appellant’s Brief at 5.

      Appellant’s issue challenges the discretionary aspects of his sentence.

Id. at 12-14. Challenges to the discretionary aspects of sentence are not

appealable as of right. Commonwealth v. Leatherby, 116 A.3d 73, 83 (Pa.

Super. 2015). Rather, an appellant challenging the sentencing court’s

discretion must invoke this Court’s jurisdiction by (1) filing a timely notice of

appeal; (2) properly preserving the issue at sentencing or in a motion to

reconsider and modify the sentence; (3) complying with Pa.R.A.P. 2119(f),

which requires a separate section of the brief setting forth a concise statement

of the reasons relied upon for allowance of appeal with respect to the

discretionary aspects of a sentence; and (4) presenting a substantial question

that the sentence appealed from is not appropriate under the Sentencing Code

pursuant to 42 Pa.C.S. § 9781(b). Commonwealth v. Tejada, 107 A.3d

788, 797-98 (Pa. Super. 2015).

      In order to preserve a challenge to the discretionary aspects of his

sentence, an Appellant must preserve the particular legal theory that he

asserts on appeal either at sentencing or in a post-sentence motion, so that

the sentencing court has “the opportunity to reconsider the imposition of the

sentence.” Id. at 798; see also Pa.R.Crim.P. 720(B)(1)(a) (requiring that

post-sentence    motions   state   claim    for   relief   “with   specificity   and


                                      -4-
J-A07014-22



particularity”). Thus, an appellant who challenges the discretionary aspects

of his sentence in a post-sentence motion may only argue on appeal the

specific arguments he included in his post-sentence motion.         See, e.g.,

Commonwealth v. Rivera, 238 A.3d 482, 499 (Pa. Super. 2020) (finding

Appellant waived discretionary aspects of sentence claim because, “while he

filed a post-sentence motion raising a discretionary[] claim, that claim

differ[ed] from the claim he present[ed] on appeal”).

      Our review reveals that Appellant failed to preserve the claim asserted

in this appeal by raising it at sentencing or in his post-sentence motion with

specificity. Appellant argues to this Court that the sentencing court improperly

relied on “Appellant’s failure to cooperate with the investigation and

prosecution of his crime and against his co-defendants,” and “imposed a

higher sentence on Appellant for exercising his Fifth Amendment right against

self-incrimination.”   Appellant’s Brief at 13.   He further asserts that the

sentencing court erred when it “chose to place greater weight on the fact that

Appellant did not cooperate with the prosecution” and by not citing “any legal

support for including ‘non-cooperation’ into sentencing.”       Id. at 13-14.

Appellant did not raise these issues at sentencing.      In his post-sentence

motion, Appellant argued only that the court failed to give sufficient weight to

the mitigating factors Appellant presented.

      Appellant’s failure to provide the sentencing court the opportunity to

address the specific claims he now raises before this Court renders them

unpreserved for appellate review. We, thus, find Appellant’s issue waived.

                                     -5-
J-A07014-22



     Judgment of Sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/24/2022




                                 -6-